DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/5/2022 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/5/2021.
The specification was received on 1/5/2021. This specification is acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021 was filed after the mailing date of the Non-Final Rejection on 10/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennican et al. (US 5,411,490).
Regarding claim 1, Tennican teaches an intravenous fluid delivery apparatus (IFDA) 10 (figure 1), comprising: 
a body (body of element 12) having two or more docks 18a-18c, wherein each dock includes a dock outlet (outlet formed at elements 20a-20c allowing fluid to flow out of elements 18a-18c into elements 21a-21c) and is configured to engage with a single container 15a-15f (by proper operation of elements 16a-16c, only one container can be engaged as shown in figures 6 and 7); 
a fluid interface 23 having two or more interface inlets (see “I” in figure 1 below) and an interface outlet (see “O” in figure 1 below), wherein the two or more interface inlets (see “I” in figure 1 below) are in fluid communication (column 3, lines 65-68) with the interface outlet (see “O” in figure 1 below); and 
two or more supply lines 21a-21c, each supply line disposed between one of the dock outlets (outlet formed at elements 20a-20c allowing fluid to flow out of elements 18a-18c into elements 21a-21c) and one of the interface inlets (see “I” in figure 1 below); 
wherein the interface outlet (see “O” in figure 1 below) is configured to connect with an intravenous line 27.

    PNG
    media_image1.png
    529
    800
    media_image1.png
    Greyscale


Regarding claim 4, Tennican teaches wherein at least a portion each of the two or more supply lines 21a-21c is disposable and replaceable (column 4, lines 55-57, due to presence of threaded connections, 21a-21c could be disposed and replaced with a new set).

Regarding claim 5, Tennican teaches wherein the fluid interface 23 is disposable and replaceable (column 4, lines 55-57, due to presence of threaded connections, 21a-21c could be disconnected from element 10 and entire set along with element 23 and element 27 could be disposed and replaced with a new set including element 23 and element 27).


a body (body of element 12) having two or more openings 70 (figure 3), wherein each opening 70 is configured to engage with a single container 15a-15f (figure 1, by proper operation of elements 16a-16c, only one container can be engaged as shown in figures 6 and 7) that includes a container outlet 54 (figure 3), 
a fluid interface 23 having two or more interface inlets (see “I” in figure 1 above) and an interface outlet (see “O” in figure 1 above), wherein the two or more interface inlets (see “I” in figure 1 above) are in fluid communication with the interface outlet (see “O” in figure 1 above); and 
two or more supply paths (path formed by elements 18a-18c and 21a-21c), each supply path (path formed by elements 18a-18c, 21a-21c) comprising a replaceable distribution element 21a-21c (column 4, lines 55-57, due to presence of threaded connections, 21a-21c could be replaced) and 
a connecting tube 18a-18c, 21a-21c (difference between “a connecting tube” and “supply paths” is construed as “a connecting tube” is a structure used for fluidly connecting two components and “supply paths” is a route followed by fluids and therefore, lumen inside elements 18a-18c, 21a-21c are forming paths for fluid to flow. This paths are construed as claimed “supply paths” and the actual tube 18a-18c, 21a-21c are construed as claimed “connecting tube”) disposed between one of the container outlets 54 and one of the interface inlets (see “I” in figure 1 above); 
wherein the interface outlet (see “O” in figure 1 above) is configured to connect with an intravenous line 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490).
Regarding claim 1, Brown discloses an intravenous fluid delivery apparatus (IFDA) (figure 1 with all the embodiments shown in figures 2, 9 and 14), comprising: 
a body (body of elements 10 and 20 together) having two or more docks 24, wherein each dock 24 includes a dock outlet 26 (column 3, lines 5-8) and is configured to engage with a single container 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52); 
a fluid interface 28 having two or more interface inlets (inlets formed at element 30) and an interface outlet (outlet formed at an end of element 32), wherein the two or more interface inlets (inlets formed at element 30) are in fluid communication with the interface outlet (outlet formed at an end of element 32); and 
wherein the interface outlet (outlet formed at an end of element 32) is configured to connect with an intravenous line (end of element 32 could be connected to a hollow needle which can be construed as an intravenous line, column 3, lines 21-36).
Brown is silent regarding two or more supply lines, each supply line disposed between one of the dock outlets and one of the interface inlets. 
However, Tennican teaches a design of an intravenous fluid delivery apparatus comprising two or more supply lines 21a-21c, each supply line disposed between one of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the intravenous fluid delivery apparatus to incorporate two or more supply lines, each supply line disposed between one of the dock outlets and one of the interface inlets as taught by Tennican for the purpose of using an alternative well-known configuration to transport fluid from each dock outlet to the corresponding interface inlet (figure 1, column 4, lines 49-55).

Regarding claim 2, Brown discloses wherein each dock 24 comprises a first set of identifying elements (column 6, lines 22-35, in order to have an appropriate dock mounted, dock also needs to have a unique structure that allows proper fitting into element 80. This unique shape is construed as claimed “identifying elements unique to a single fluid”) unique to a single fluid.

Regarding claim 5, Brown discloses wherein the fluid interface 28 is disposable and replaceable (element 28 could be separated from element 20 by disconnecting elements 26 from element 30 and element 28 could be replaced using another element 28 with same structure).

Regarding claim 9, Brown discloses further comprising circuitry within the body (body of elements 10 and 20), a user interface 12, 14, 16 (not shown in figure, column 2, lines 55-57) and a metering valve 46, 50 disposed within each dock 24, wherein the circuitry 76 (figure 5), the user interface 12, 14, 16, and the metering valves 46, 50 are in .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) and further in view of Witt (US 9,517,330 B2).
Regarding claim 3, Brown/Tennican (hereinafter referred as “modified Brown”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Brown further discloses further comprising two or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52) but is silent regarding wherein each of the two or more containers is configured to be engaged by at least one of the two or more docks by comprising a second set of identifying elements complementary to the first set of identifying elements of the at least one of the two or more docks.
However, Witt teaches a design of a safety device for use in an intravenous fluid delivery apparatus comprising a container 50 configured to be engaged by dock 60 (figure 2) comprising a second set of identifying elements 34 complementary to the first set of identifying elements 46 (figure 2) of the dock 48 (column 5, line 63-column 6, line 9) for the purpose of providing coding specific to the drug or patient (column 5, lines 55-62) to avoid significant problem from drug misadministration (column 1, lines 33-37).

Therefore, it would have been prima facie obvious to modify the connection between the each of the two or more containers and each one of the two or more docks of modified Brown to incorporate wherein each of the two or more containers is configured to be engaged by at least one of the two or more docks by comprising a second set of identifying elements complementary to the first set of identifying elements of the at least one of the two or more docks as taught by Witt for the purpose of providing coding specific to the drug or patient (column 5, lines 55-62) to avoid significant problem from drug misadministration (column 1, lines 33-37).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) and further in view of Dye (US 5,478,119).
Regarding claim 6, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 5. Brown further discloses wherein the fluid interface 28 comprises a disposable and replaceable cartridge 28 (element 28 could be construed as a cartridge and could be disposed and replaced by disconnecting elements 26 and 30 to remove element 28 and connecting another element 28 with same structure). Modified Brown is silent regarding the connection type between element 28 and 20. Therefore, modified Brown is silent regarding wherein a disposable and replaceable cartridge configured to snap into and out of a recess in the body.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the cartridge and the body of modified Brown to incorporate a disposable and replaceable cartridge configured to snap into and out of a recess in the body as taught by Dye for the purpose of using a well-known alternative snap-fit connection to connect the cartridge with the body (column 6, lines 18-30).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Braig et al. (US 2007/0179436 A1) and further in view of Pardes et al. (US 2011/0284579 A1).
Regarding claim 7, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Brown is silent regarding wherein the fluid interface comprises a unidirectional valve.
However, Braig teaches a design of a fluid delivery and blood sampling system (figure 52) comprising the fluid interface 9311 (figure 52) comprises a unidirectional valve 9317 for the purpose of preventing the backflow of the fluid and transfer of the fluid from other fluid source (paragraph 0473, lines 1-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid interface of modified Brown to incorporate a unidirectional valve as taught by Braig for the purpose of preventing the backflow of the fluid and transfer of the fluid from other fluid source (paragraph 0473, lines 1-11).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the unidirectional valve of modified Brown/Braig to incorporate the unidirectional bacteriostatic valve as taught by Pardes for the purpose of ensuring that dispensed fluid is pure or sterile (paragraph 0006, lines 1-4).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) and further in view of Lanzkowsky (US 2018/0110939 A1).
Regarding claim 8, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brown further discloses comprising a user interface 12, 14, and a locking mechanism (column 6, line 55-column 7, line 4, although figure 9 is different, same locking is applicable to embodiment shown in figure 2 because the difference between embodiment in figures 2 and 9 is that instead of element 44, bottles are connected) disposed within each dock, wherein the locking mechanism is configured to prevent removal of the container 44 once the container 44 is engaged in the dock 24.
Modified Brown is silent regarding circuitry within the body, wherein the circuitry, the user interface, and the locking mechanism are in electrical communication, wherein the circuitry within the body is configured to release the locking mechanism to allow removal of the container upon entry of a correct passcode into the user interface.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the locking mechanism of modified Brown to incorporate circuitry within the body, wherein the circuitry, the user interface, and the locking mechanism are in electrical communication, wherein the circuitry within the body is configured to release the locking mechanism to allow removal of the container upon entry of a correct passcode into the user interface as taught by Lanzkowsky for the purpose of restricting the access of the container to the authorized person (paragraph 0128, lines 14-22) to reduce the drug abuse (paragraph 0004, lines 1-4).
Examiner further construes that one of ordinary skill in the art when modifying modified Brown in view of Lanzkowsky will modify such that element 24 of Brown could not be removed from element 20 of Brown and therefore element 44 of Brown cannot be removed from element 20. Furthermore, modification could involve preventing access of locking mechanism of element 24 of Brown thereby preventing element 44 of Brown to be removed from the intravenous fluid delivery apparatus of Brown.

Regarding claim 10, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brown discloses a programmable microprocessor which can be programmed using element 16 (column 5, lines 13-26) but do not explicitly recite comprising a non-volatile data storage device in electrical communication with the circuitry within the body, wherein the data regarding the kind and amount of fluid delivered from each dock is stored on the data storage device. However, one can understand that the apparatus of Brown has to have a non-volatile data storage device in order to store the program.
Furthermore, Lanzkowsky teaches a non-volatile data storage device (paragraph 0097, lines 3-6, “device memory”) in electrical communication with the circuitry (circuitry that controls the operation of the device in figure 2) within the body (body of device shown in figure 2), wherein the data (paragraph 0097, lines 3-6, “instructions”) is stored on the data storage device for the purpose of storing the data/instructions that controller can use to operate the apparatus (paragraph 0097, lines 3-6).
One of ordinary skill in the art will construe that modified Brown modified in view of Lanzkowsky will have the data regarding the kind and amount of fluid delivered from each dock is stored on the data storage device.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the modified Brown to incorporate a non-volatile data storage device as taught by Lanzkowsky for the purpose of storing the data/instructions that controller can use to operate the apparatus (paragraph 0097, lines 3-6).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Lanzkowsky (US 2018/0110939 A1) and further in view of Orkin et al. (US 4,925,444).
 Regarding claim 11, modified Brown/Lanzkowsky (hereinafter referred as “modified Brown ‘939”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 9. Brown further discloses a method for using the IFDA, comprising the steps of: securing two or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52) into the two or more docks 24; 
choosing a delivery regime (desired delivery regime is chosen by transferring instructions through element 16, column 5, lines 19-21) for delivery of fluid from the containers, wherein the delivery regime is chosen via the user interface 12, 14, 16;  
storing the data (“the desired sequence and rates of infusion” in column 5, lines 19-21 are construed as “data”) regarding the kind and amount of fluid delivered from each dock on the data storage device (device that stores the information inputted through element 16, column 5, lines 19-21).
Modified Brown ‘939 is silent regarding entering data regarding a patient to be treated into the user interface, wherein the data is selected from the group consisting of patient age, patient weight, patient health issues and combination thereof; wherein the delivery regime comprises an amount of fluid to be delivered from each of the two or more containers based on either a weight per patient weight basis or a total amount of fluid basis; delivering a mixture of fluids from the two or more containers disposed in the two or more docks.
However, Orkin teaches entering information (column 26, lines 22-26) regarding a patient to be treated into the user interface 96 (figure 2), wherein the information is selected from the group consisting of patient age (column 26, lines 22-26), patient 
Examiner construes that Brown discloses using of flush solution and preventing mixture of the drug if drugs are incompatible or cause precipitation when mixed (column 3, lines 48-50). Therefore, one of ordinary skill in the art would construe that when modifying modified Brown ‘939 in view of Orkin, one can still deliver the drug in mixture as long as drugs are compatible to be mixed and does not cause precipitation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Brown ‘939 to incorporate entering information regarding a patient to be treated into the user interface, wherein the information is selected from the group consisting of patient age, patient weight, patient health issues and combination thereof; wherein the delivery regime comprises a quantity of fluid to be delivered from each of the two or more containers based on either a weight per patient weight basis or a total quantity of fluid basis; delivering a mixture of fluids from the two or more containers disposed in the two or more docks as taught by Orkin for the purpose of considering the patient’s physical conditions to minimize inadvertent drug administration (column 2, lines 45-52) and simultaneously delivering multiple fluids to the patient (column 4, lines 10-13).
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant argues on page 13, line 1-page 14, line 6 that Tennican does not teaches an intravenous fluid delivery apparatus comprising a body having two or more docks because element 12 of Tennican is disclosed as a planar underlying sterile support sheet or a base and elements 18a-18c are disclosed as slide valve outlet tubes or ports that extend from valves 16a-16c respectively. Because elements 18a-18c are mounted to and atop support base 12, applicant argues that element 12 is not disclosed to have any sort of dock or opening. Applicant further argues that applicant disagrees with assertion that Tennican teaches two or more supply lines 21a-21c, each supply line disposed between one of the dock outlets because Tennican does not disclose or suggest a body having two or more docks therefore Tennican cannot disclose or suggest any structure that is recited in relation to the two or more docks. Examiner respectfully disagrees. Tennican teaches in column 4, lines 3-9 that the syringes or syringe barrels and a plurality of slide valves 16a-16c are all integrally mounted to and atop support base. Furthermore Tennican teaches manufacturing method in column 5, lines 5-26 wherein the method includes injection molding. Element 18a-18c is connected to elements 16a-16c and since elements 16a-16c and element 12 are integrally formed as one piece, element 12 can be construed as having elements 18a-18c. Additionally, claims 1 and 12 only recites a body having two or more docks. Claim 1 do not recite any specific structure with regards to the shape of the body or connection structure between a body and two or more docks. Therefore, placing elements 18a-18c of Tennican on top of element 12 of Tennican and establishing connection between elements 18a-18c and 12 of Tennican can be broadly construed as a body having two or more docks. 

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783